DETAILED ACTION
Claims 1, 3-6, 8-12, 14, 16, 78-86, 97-103, 105-117 & 120-145
are pending as amended on 07/25/22.

Response to Amendment
This final action is a response to the amendment filed on July 25, 2022.  Claims 89-91 & 94-95 have been cancelled.  No claims have been amended as a result of the previous action; the rejections have been maintained.  Claims 143-145 have been added.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12, 14, 16, 78-81, 84-86, 97-103, 105-117, 120-133, 136-137, 140-141 & 143 are rejected under 35 U.S.C. 103 as being unpatentable over Mabbott, US 6,656,306 in view of Chiao et al., US 2011/0289647 and further in view of Young et al., US 6,883,908.
With regard to claims 1 & 4, Mabbott teaches various conventional processes for direct contact transfer of adhered lamina from carrier to base, comprising the application of an ink layer (16) to a low surface energy transfer mechanism (14/15), the continuous application of a binding layer (17) across the ink layer, and transfer of the ink/binding layers to a substrate with substantial removal from the transfer mechanism (throughout, e.g. abstract, [FIGS. 1-12]).  The “transfer mechanism” may be a moving continuous belt [FIG. 10] which comprises low surface energy polypropylene or the like [Col. 3, 13-15] instead of a label “backing layer”, and the label may be printed thereon via Electroink or the like and dried/cured prior to label formation & transfer [Col. 1, 31-50 & Col. 2, 5-12], and the adhesive coating is also allowed to dry into a coherent layer in order to properly effect transfer [Col. 2, 38-40].
While Mabbott does not expressly disclose whether its layers may be applied via inkjetting, or whether these are UV curable, these are conventional species for such ink/adhesive coatings, as taught for example by Chiao, which creates ink layers/ink association layers/adhesive layers which are coated atop a low surface energy transfer sheet via ink jetting or the like (throughout, e.g. abstract, [0050]).  Species such as UV curable inks are also taught (e.g. [0043], claim 3), and the layers of Chiao may also be dried/cured/dried then cured to form coherent layers prior to label transfer (e.g. [0049, 0084]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Chiao with those of Mabbott, in order to build a printed transferable label using known alternative materials/deposition devices with predictable success.
While Mabbott & Chiao do not expressly disclose whether the inkjettable PSA has a viscosity of about 5-50 cPs, it is generally known that such materials are necessarily liquid, low-viscosity fluids so that they can be moved through a printing head, which later form into a solid, high-viscosity layer upon coating, either via a curing reaction or a cooling step.  See for example Young, which teaches that while ink jet dispensers require low viscosity fluids, and while PSAs are typically tacky/higher viscosity materials, certain formulations of radiation curable inkjetted PSAs may have an initially low viscosity, preferably below 20 cPs, and after jetting can be cured to a suitably high viscosity, solid, tacky PSA layer upon coating (throughout, e.g. abstract, [Col. 2, 60-67, Col. 18, 56-67]).  It would have been obvious to combine the teachings of Young with those of Mabbott & Chiao, in order to provide a printed, transferrable label using a known, inkjettable, low-viscosity PSA formulation with predictable success.
With regard to claim 3 (and 136-137 & 140-141 & 143), while Mabbott does not expressly disclose repeating the same steps over again, reusing the low-surface energy transfer sheet mechanism (which is not destroyed), recycling materials would have been prima facie obvious, and further, repetition of this nature would not appear to produce any unexpected result; see MPEP 2144.04(VI)B (this reference also does note that its method can be used in “mass production applications” [Col. 1, 28-30]).  As already noted previously, the “transfer mechanism” may be a moving continuous belt [FIG. 10] which comprises low surface energy polypropylene or the like [Col. 3, 13-15] instead of a label “backing layer”, and the label may be printed thereon via Electroink or the like and dried/cured prior to label formation & transfer.
With regard to claim 5, Mabbott’s transfer mechanism with ink thereon would be stationary prior to feeding to an adhesive/binding layer coating station [FIG. 10].
With regard to claims 6 & 80-81, the teachings of Mabbott have been detailed above, and while it does not expressly disclose textured/matte surfaces, these are known to help form printable release substrates, as taught by Chiao (low surface energy, about 20-35 mN/m) [0045], and would have been obvious to incorporate for a desirable balance between these properties.
With regard to claim 8, Mabbott’s transfer mechanism comprises low surface energy release coating (e.g. abstract).
With regard to claim 9, the transfer mechanism is flexible [FIG. 10].
With regard to claim 10, the surface energy registers about 38-39 mN/m [Col. 2, 19-21].
With regard to claims 12 & 84-86, Chiao teaches inkjetting [0050] wherein the various limited species of inkjetting would each have been obvious to try to form the printed image using only known methods with predictable success.
With regard to claim 14, the binding layer may comprise PSA (abstract).
With regard to claims 16 & 100, the layers are cured/dried to form a coherent layer prior to transfer as expected [Col. 1, 31-50].
With regard to claims 78-79, these alternatives to continuous feeding would have been obvious to try as the only alternatives.
With regard to claims 97-98, while it may not be definitively clear which of the claimed ink species are taught by Mabbott/Chiao, these at least explicitly teach several throughout (i.e. containing pigment, solid, liquid), and further, each of the claimed known alternative species would also have been obvious alternatives for one of ordinary skill to try from the limited group of known types of inks.
With regard to claims 99 & 101-103, while the prior art makes some discussion of drying layers prior to transfer, it may not be definitively clear which layers are “cured” prior to transfer, and each of these known alternative species would have been obvious to try from the limited group of possibilities.
With regard to claim 105, while the diaphragm of the prior art is not expressly disclosed as comprising release material throughout, this is a conventional alternative to a release coating which would have been obvious to try to provide the desired release function.  With regard to claims 107-115, Mabbott teaches common polyolefins (i.e. PE/PP) and silicone/fluoropolymer/polyolefin species of conventional release material each would have been obvious to try, as would the coating/total incorporation species of a releasable diaphragm.  Chiao also teaches the interchangability of a release film diaphragm or release-coated diaphragm, as well as the conventional silicone/fluoropolymer/polyolefin [0041].
With regard to claim 106 (and 133), the prior art teaches a diaphragm – i.e. a thin membrane – with a release coating thereon.
With regard to claim 116, the prior art teaches corona treatment [Col. 2, 19-24].
With regard to claim 117, flame treatment would have been obvious to try as a well-known alternative to corona treatment.
With regard to claims 120-122, these thicknesses are also taught by Chiao [0050] and would have been obvious to employ in the complimentarily micron-scale invention of Mabbott [Col. 5, 26].
With regard to claims 123-132, each of these known species of adhesive materials would have been obvious for one of ordinary skill in the adhesive arts to try for the binding layer of the prior art, and are considered to be obvious variants of Applicants’ originally presented embodiment of a pressure-sensitive adhesive which would yield substantially the same adhesion of a transferred label using only known alternative adhesive materials.


Claims 11 & 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Mabbott, US 6,656,306 in view of Chiao et al., US 2011/0289647 and Young et al., US 6,883,908 and further in view of Dinescu et al., US 2010/0238252.
The teachings of Mabbott & Chiao & Young have been detailed above, and while these references do not expressly disclose whether the inked patterns somehow utilize raster graphics or bitmap imaging, this was well-known in the art, as taught for example by Dinescu which teaches these processes [0120].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Dinescu with those of Mabbott & Chiao & Young, in order to provide an easily translatable computer pattern for a inkjetted label.


Claims 134-135, 138-139, 142 & 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Mabbott, US 6,656,306 in view of Chiao et al., US 2011/0289647 and Young et al., US 6,883,908 and further in view of Applicant’s Admitted Prior Art (AAPA).
The teachings of Mabbott & Chiao & Young have been detailed above, and while these do not expressly disclose whether the labeled target substrate comprises a container/bottle, these were conventional targets to be labeled, as admitted for example by Applicants [0003], and it would have been obvious to combine the teachings of AAPA with those of Mabbott & Chiao & Young, in order to apply such a labeling method to various known consumer products with predictable success.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed July 25, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  As noted in the rejection, Mabbott teaches the conventional steps of applying an ink layer to a belt, an adhesive to the ink, and transferring these applied layers to a substrate.  Applicant’s unclear assertion that the ‘imaged sheet’ of one embodiment ‘is not formed’ on the belt of another embodiment is unexplained, and arguments regarding being ‘stored’ are also moot; no such features have been disclosed/claimed by Applicant or relied upon for rejection.  Examiner also notes that there is no recitation in Applicant’s original disclosure for applying ink (step a) onto a moving conveyor belt, but rather that the application of the label onto a substrate (step c) may be effected by a moving conveyor belt (either step also having been well-known, e.g. see previously cited US 9,266,361).  Applicant’s further assertion that a useful/optional ‘stiff carrier’ for aiding in handling a sheet as described in one embodiment of Mabbott would have been an essential component in a flexible moving belt embodiment (wherein the belt is instead handled by conventional rollers) is unsupported by evidence and is also not persuasive.
Again, with regard to Applicant’s renewed arguments directed against a “material backing”, as noted previously throughout prosecution, the instant application makes no appreciable distinction between a “transfer mechanism” versus a “backing” and the disclosure also does not sufficiently distinguish these terms with special definitions.  The transfer mechanisms of the prior art can be said to not be “backing layers”, but rather, intermediate means for printing and transferring – the distinction is not substantially meaningful as written.  While [0018] does state that Applicant’s invention may exclude “a paper or other material backing associated with the label”, [0022] then defines that a “transfer mechanism” which takes its place “may be constructed of any material or materials that allow for the various label components to be transferred…” – which would include a “paper or other material backing” – and so there does not appear to be any clearly defined difference between these broad terms as they were written.  Mabbott provides a continuous transfer film of plastic or the like, with a release surface, which is used to transfer the ink & adhesive layers coated thereon to a target surface, as claimed.  The commonly-owned Chiao prior art is another example which teaches many of the same exemplary label “transfer mechanisms” [0045] as Applicants do [0022].  The pending claims cannot be distinguished over the prior art by selectively attempting to characterize all prior art transfer mechanisms as prohibited ‘backings’ when no substantive distinction has been set forth between these terms.  At present it is not yet clear which aspect of Applicant’s invention is believed to be a differentiating, inventive feature – the claimed ‘transfer mechanism’ has yet to be set apart in the claim language.  It is also unclear whether the instant claims now improperly combine multiple distinct embodiments of Applicants’ invention between the parent claims and the numerous associated dependent claims (e.g., inkjetting adhesive/two-component adhesive); the claim set should be reviewed in full.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745